﻿For the community of nations, for the peoples of the United Nations and for our Governments, the annual session of the General Assembly is a source of annually renewed hope and a yearly reaffirmation of faith in the enduring validity of the ideals and principles of the Charter of San Francisco. Those ideals and principles reflect the deep-seated and legitimate aspirations of mankind for peace and harmony among nations, for freedom and for economic and social progress for all peoples and all individuals, without distinction. The election of Ambassador Peter Florin of the German Democratic Republic to the presidency of the forty-second session of the General Assembly is a symbol of that powerful and energizing faith shared in our brotherhood by all the peoples of the earth in our humanity and our common destiny. It is a symbol of the long road travelled since the end of the Second World War, giving true meaning to the uniqueness of our world and the universality of mankind.
This election honours him and also recognizes the positive contribution of his country, the German Democratic Republic, in the progress of world affairs. I should like to join my tribute to those already paid him and once again convey my delegation's compliments to Mr. Humayun Rasheed Choudhury, the Foreign Minister of Bangladesh, who conducted the work of our last session with flair, competence and a high sense of responsibility.
I would be remiss were I to fail to convey here and now to the United Nations Secretary-General, Mr. Javier Perez de Cuellar, our praise and appreciation for the very useful job he is doing as head of the Organization. He is an attentive and skilful observer of the international scene, and we have seen him, whenever peace is at stake, travelling throughout the world and working actively, with patience and tenacity, to promote the dialogue that is so indispensable to the achievement of understanding among all parties. On behalf of Niger, I commend him for this.
In spite of the slow improvement to be seen here and there, the international political situation is still in many areas of the world the cause of grave concern for our Governments and peoples.
This is true of the southern part of the African continent, which the racist minority regime of Pretoria has transformed, through its stubbornness and arrogance, into a smouldering hotbed that imperils the security of the entire region, and indeed, world peace. The situation created and maintained in that part of the African continent by the racist minority regime of Pretoria is one of the most serious challenges to the authority of the United Nations and an intolerable affront to the conscience of mankind.
How can we accept the fact that, despite repeated calls by the General Assembly and the Security Council, South Africa continues illegally to occupy the Territory of Namibia, plunder its natural resources and systematically murder or imprison all those Namibians who reject the colonial status being imposed on them and struggle to regain their rights? How can we tolerate a situation in which South Africa is constantly carrying out acts of aggression against the front-line States and, with the assistance of armed bands created and financed for its own evil purposes, is continuing to organize assaults, assassinations, abductions and acts of sabotage? How can we accept the persistence of the loathsome system of apartheid, which is a negation of the very values that form the bedrock of peace and that this Organization was established to defend?
No, there can be no compromise with apartheid and its masters. There can be no compromise with that policy under which man denies man and through which ail the values that millions of men sacrificed their lives to defend are trampled underfoot, values the international community ardently champions. No one that desires progress, no one with a conscience, can sleep peacefully while that hateful system persists in that part of the world, a system under which men deny other men the mere right to exist.
In the light of the ineffectiveness of verbal censure and condemnations, the General Assembly and other international bodies have recommended comprehensive mandatory economic sanctions against South Africa. The purpose of such sanctions would be to force the minority racist regime of Pretoria to abandon its inhuman policy of apartheid and implement the United Nations peace plan for Namibia's accession to independence. We have to note that all such actions have so far been thwarted by South Africa, which, strengthened by those that overtly or covertly aid and abet it, continues to defy the United Nations and the international community.
I should like at this juncture to reaffirm Niger's and its people's support for and solidarity with the peoples of Namibia and South Africa in their liberation struggle and with the front-line States, the victims of repeated acts of aggression by the minority racist regime of Pretoria. Niger calls for determined action by the international community to speed Namibia's attainment of independence in accordance with Security Council resolution 435 (1978) and for the dismantling of the system of apartheid.
Of course, on the African continent Chad is another dangerous hotbed of tension that must be promptly eliminated. It calls for vigilant attention on the part of the Assembly, in conjunction with initiatives already undertaken within the framework of the Organization of African Unity (OAU). As a watchful neighbour, ready to help wherever possible, Niger has associated itself with many of the initiatives undertaken to restore peace to Chad. The return of peace to that country presupposes peace among all the people of Chad, in keeping with the ideals and principles of the charter of African unity non-interference in that country's internal affairs and respect for its independence and the unity and integrity of its territory. There is no other possible path towards peace.
Niger welcomes the significant progress that has been made in the process of national reconciliation initiated and patiently pursued by the Chad Government. Similarly, we support the action undertaken by the Organization of African Unity through its Ad Hoc Committee under the chairmanship of El-Hadj Oman Bongo, President of the Republic of Gabon. In a new approach designed to find a solution to the problem of Chad, the recent summit meeting of the Organization of African Unity, held at Addis Ababa in July of this year, upgraded the membership of the OAU Ad Hoc Committee on the Chad-Libyan conflict to Head-of-State level and urged all parties to co-operate with it. It is heartening that at the recent meeting of the Ad Hoc Committee at Lusaka there was for the first time effective participation by the two parties, thus consolidating the cease-fire declared on 11 September 1987 at the request of the then Chairman of the OAU. The Lusaka meeting also drew up and adopted a precise working timetable, including, inter alia, another meeting of Heads of States members of the Ad Hoc Committee with the Heads of State of Chad and Libya.
In our view, it is important for all of us to support and recognize the efforts of the OAU.
In the final communiqué issued at the conclusion of the Lusaka meeting the members of the Ad Hoc Committee expressed their concern at "the risks of the internationalisation" of the Chad-Libyan conflict. Such risks exist and must be averted at any cost. The international community must see to it that they are.
Chad and Libya, for their part, must understand that they cannot live in mutual exclusivity; they cannot remake geographical facts or redraw the map of the world to suit themselves. They are condemned to live together. As neighbours, they have a duty to respect each other, accommodate each other and live in harmony. They must ensure that their relations comply with the inescapable demands of good-neighbourliness.
The problem of western Sahara, too, continues to maintain a regrettable level of tension in the north-western part of the African continent. In a profound desire to see peace and understanding once again prevail among the countries of the Maghreb, Niger has resolutely supported all the efforts undertaken so far to achieve a just and lasting settlement of that problem. 
In this connection we welcome the recent attempts to reach understanding at the meeting in Ujda, and we warmly congratulate His Majesty King Fahd Ibn Abdel-Aziz of Saudi Arabia on his tireless efforts to ease the tension in that part of our continent. At the same time, I must commend the Secretary-General for his discreet, patient and useful work. We encourage him to persist in his activities in order to establish in the Organization favourable conditions for a referendum on self-determination in the Sahara, which is the only way to find a lasting solution to that difficult question.
Elsewhere in the world other hotbeds of tension are causing anguish and concern and call for concerted action by the international community. One of these is the fratricidal war between Iran and Iraq, two members of the Organization of the Islamic Conference, of the Non-Aligned Movement and of the United Nations that would normally have every reason to be in close association. That war, now in its eighth year, has in recent weeks undergone an escalation that has increased the danger and threat to the whole of the Arab-Persian Gulf. Only the cessation of hostilities and the acceptance of dialogue can lead to a just and lasting peace. Niger welcomes the adoption by the Security Council on 20 July of resolution 598 (19í(7) and urgently appeals to both patties to the conflict to accept its terms and co-operate with the Secretary-General in its implementation.
The chances for a negotiated, comprehensive and lasting settlement of the diddle East problem still seem remote. The fundamental and inalienable rights of the Palestinian people continue to be disregarded and denied. Israel persists in occupying Arab territories and, as part of its plan to present the international community with a fait accompli, is actively changing the demographic structure and the legal, cultural and religious status of the Palestinian territories, including Jerusalem. International opinion has often spoken out against these practices and demanded that Israel withdraw from all the occupied Arab territories, put an end to the mistreatment meted out to the populations of those territories and cease exploiting their resources. 
At the same time, the Lebanese tragedy drags on amid a kind of general indifference on the part of the international community.
In both cases, Israel must understand that its own existence cannot forever be guaranteed by means of force but that it can be guaranteed by a peaceful, comprehensive and lasting solution or the Palestinian problem and, more generally, the Middle East question. It must accept that the question of Palestine is at the hub of the conflict in the Middle East and that peace in the region involves giving the Palestine Liberation Organization (PLO), the sole and legitimate representative of the Palestinian people, the right to participate on an equal footing in any negotiation process aimed at finding a comprehensive, just and lasting solution to the problem of the Middle East.
Central America, also, is a constantly troubled region, and the General Assembly should continue to give it close attention. For many years that region has been caught up in a grave crisis marked by military confrontation, social instability and manifold and complex inter-State tensions. There are now fresh grounds for hope with the drafting of the Guatemala peace plan by the States of the region, which Niger warmly welcomes.
We also continue to follow closely developments in the Korean peninsula, where the situation remains extremely tense. We encourage the efforts undertaken by the two Koreas to bring about the peaceful reunification of their great nation.
With respect to the situations in Kampuchea and in Afghanistan, Niger wishes once again to reaffirm the unacceptability of occupation by force of territories belonging to other countries in contravention of the norms of international law and the principles of the United Nations Charter. The international community must continue to strive to make it possible for each of those countries to decide on its political orientation fully and of its own free will and for its population freely to choose its future. It must also ensure that their status as non-aligned countries is safeguarded and respected. 
It is generally accepted that the uncontrolled arms race is one of the most serious and daunting challenges facing our world. Everyone is aware that a nuclear conflagration would imperil the whole of human civilization and would annihilate all forms of life on Earth. It is therefore vital that the great Powers and all countries concerned abandon their nuclear programmes and embark on a bold and courageous policy of total disarmament. We are witnessing a historic moment for mankind - historic because it is crucial for the future of mankind on Earth, history would record the wise decision of countries possessing nuclear capability to abandon their programmes and destroy the apparatus of destruction installed in many areas of the world. Such a decision would enhance man's stature and bring him into harmony with his environment and with himself because it would prove he is capable of reason and knows how to stop something when he must.
We, the developing countries, close observers or this state of affairs, feel despair and revulsion at seeing colossal sums amounting to billions of dollars being swallowed up in this mad adventure whose sole aim, ultimately, is the annihilation of mankind, while in vast regions of the world millions of men and women barely subsist amid total destitution, struggling day to day merely to stay alive.
The agreement in principle reached just two weeks ago by the United states and the Soviet Union on the elimination of intermediate-range missiles is encouraging in this respect because it gives us some ground to hope for the advent of a world less ridden with uncertainty.
The political concerns I have just mentioned must be seen together with other pressing anxieties bound up in the grave, deep and prolonged crisis in the world economy.
The economic situation of the countries of the third world continues to be difficult - indeed it is more difficult than ever, and its most critical aspect is the mounting burden of debt. Thus, although the debt whole of Africa is quantitatively far less than that of other continents - and even of certain individual countries - it has become intolerable for most of the countries of Africa because of the economic crisis prevailing on the continent. For most of those countries debt servicing has reached 30 per cent of total export earnings, the level regarded as the maximum tolerable for any one country. For some of them, debt servicing is equivalent to 6 0 per cent of export earnings, while for others it simply equals 100 per cent.
The Assembly will agree with me that to pay debt servicing at such a level is economic madness. It is simply impossible. Thus, despite their sincere desire to honour their contractual commitments, many African States are today finding themselves unable to do so because of their economic situation.
The means that have been explored up to now have not been promising in terms of finding satisfactory solutions to this problem. These range from unilateral measures taken by debtors to rescheduling policies advocated by creditors. Niger takes the view that only dialogue and concerted action will enable us to find a solution to the dent problem. Creditors and debtors must get together to think about and discuss bold and innovative initiatives that might be taken in this regard.
In addition to the question of debt there arises the whole problem of the recovery of the African economies severely hit by the crisis. At the special session devoted to the economic situation on the continent, the international community recognized the reality, depth and gravity of this crisis. It acknowledged that Africa, despite its enormous potential, remains the least developed of all the continents. All the economic indicators set Africa far behind other continents. The crisis has led to a marked fall in per capita income and to stagnant or even negative rates of growth in many countries.
After all the forecasts, the prospects for recovery, growth and development
remain extremely precarious, unless the efforts now being undertaken by African countries receive full support from the international community. Africa received that support in May 1986 at the special session of the General Assembly, However, nearly a year and a half after adoption of the United Nations Programme of Action for African Economic Recovery and Development, we are bound to note that Africa's partners are at a standstill when it comes to meeting their commitments. 

Meanwhile, Africa, in the framework of this undertaking of joint responsibility, has adopted structural adjustment programmes and recovery measures at the cost of incalculable sacrifices. Despite the already encouraging results, African countries have not received from the industrialized countries the aid and assistance necessary for them to achieve true economic recovery.
This continent, which is filled with life and hope, deserves a more positive response from the international community. Africa, which was the cradle of mankind and has contributed very significantly to the development and flourishing of major civilizations, has also, at critical moments in their history, stood at the side of certain now major nations, which it helped to defend and preserve. It is thus only right and just that those nations should now help Africa to overcome its difficulties.
Africa urgently needs assistance, in particular to deal with the most critical agricultural and food situation that it has ever had to face. The recovery of African agriculture is a pre-condition of the development of the continent. Thus, for countries such as my own, the development strategy is based primarily on agricultural development. This option is clearly reaffirmed in Niger's five-year economic and social development plan for 19B7 to 1991, concerning which a round-table meeting of donors was held in Geneva last July. Niger's major partners welcomed the relevance and seriousness of the policies and strategies underlying the economic and social development programmes of my Government. A commitment was made to support them and help give effect to them. I reaffirm the deep gratitude of the people and leaders of Niger to all our partners. 
In this key sector, agriculture, we have to face the adverse natural conditions, struggle against the disastrous consequences of drought and desertification in the Sahel and establish the hydro-agricultural infrastructures which are indispensable if we are to become self-sufficient in food. The effort we have to make is therefore considerable, but we are determined to make it. Among the many initiatives taken by the Government, which all reflect this determination, I have already mentioned the Maradi commitment, which marked the birth of the master plan for combating desertification and drought of the countries members of the Permanent Inter-State Committee on Drought Control in the Sahel (CILSS) and the organization of genuine mobilization of the people to combat the phenomena of degradation of the environment. 
Niger welcomes, in this respect, the report of the World Commission on Environment and Development, under the chairmanship of Mrs. Brundtland, the Prime Minister of Norway. This report rightly notes the indissoluble link between protection of the environment and the well-being of mankind. It is impossible to divorce the problems of the environment from economic and development questions. We endorse the conclusions of the World Commission which are in keeping with those of the "Silva" conference held in February 1986 in Paris. It must be admitted that if we do not draw up here and now a really sustained policy of protection of the environment covering both agricultural production and livestock and action to combat desertification, we shall be endangering the very basis of the future of all of us. The tragic effects of desertification in the Sanel, and particularly in Niger, prove that every time the balance between man and his natural environment is disrupted the vicious cycle of drought and hunger become a constant fact of life.
It is in this context that we must consider the farming season this year in Niger, which is causing us great concern and giving us very little cause for hope. A very late rainy season and rainfall which was badly distributed both in area and in time have made it impossible for us to meet our food needs for the coming year. According to the estimates of our technical services, we shall have a deficit in cereals of approximately 350,000 tons at the end of the current farming season. However, provision to meet this deficit has already been made by my Government both using its own resources and through the generous support of the international community.
Thus, we need to buy seed, fertilizer and ploughing and irrigation equipment. Above all, in a country where more than half the land is desert, we need to mobilize all available energies to halt the advance of the desert, prevent sand storms from covering over the few oases that exist or destroying the scarce layers of fertile or cultivable soil.
These ate the concerns of the people of Niger. It is clear from all the speeches that I have heard since the opening of this session that they are also the concerns of many other nations of the world hungry for peace, freedom and progress. These hopes give particular value to the activities that we are pursuing here.
President Seyni Kountche said from this rostrum: "Together with the Universal Declaration of Human Rights, the United Nations Charter is certainly the finest, the most noble and the most relevant resolution that mankind has ever adopted." (A/36/PV.25, p.27)
It is all this because it embodies all our hopes and makes this forum the irreplaceable setting within which to achieve them.
